EXHIBT iPASS REPORTS THIRD QUARTER 2 Gross Margin Improves to 58% REDWOOD SHORES, Calif. — November 3, 2008 — iPass Inc. (Nasdaq: IPAS), a global provider of services that unify the management of enterprise mobility, today announced financial results for its third quarter ended September 30, 2008. “We were pleased to report improvements in both gross margins and operating profit in the third quarter. These reflect our recent efforts to contain our network access costs and operating expenses while continuing to pursue revenue growth,” said Ken Denman, President and Chief Executive Officer of iPass. “With our strong and liquid balance sheet, our highly diversified and stable customer base and our value proposition of helping customers rein in their mobility costs, we believe iPass is well positioned to weather the current economic climate.” Highlights for the quarter included: · Gross margins improved by roughly 140 basis points, from 56.9% to 58.3%. · Broadband, software and service fee revenues accounted for 82% of total revenues, up from 81% in the second quarter. · Erosion of dial-up revenues lessened substantially – they declined 18% in Q2 but only 7% in Q3. · Bookings for the quarter once again exceeded $20 million in order value, continuing a trend over the past two years of bookings in the range of $20 million and $25 million per quarter. · Global network footprint continued to expand in Q3, with iPass signing agreements with IIJ and 3 Scandinavia for 3G mobile broadband in Japan and Scandinavia respectively, and with Beeline, the largest Wi-Fi hotspot provider in Russia. Financial Highlights (In millions, except per share amounts) Q3’08 Q2’08 Q3’07 Total Revenues $ 48.4 $ 48.6 $ 47.7 Broadband Revenues $ 26.3 $ 26.2 $ 19.6 Software and Service Fee Revenues $ 13.3 $ 13.0 $ 12.4 Dial Revenues $ 8.8 $ 9.4 $ 15.7 Operating loss $ (1.7 ) $ (2.3 ) $ (2.7 ) Non-GAAP Operating Income (loss) $ 0.8 $ (0.1 ) $ (0.4 ) GAAP Net loss $ (2.1 ) $ (1.4 ) $ (1.1 ) GAAP Diluted EPS (loss) $ (0.03 ) $ (0.02 ) $ (0.02 ) Non-GAAP Net Income (loss) $ 0.5 $ 0.7 $ 0.4 Non-GAAP Diluted EPS (loss) $ 0.01 $ 0.01 $ 0.01 Cash and Short Term Investments $ 68 $ 70 $ 74 Key User, Footprint and Customer Metrics Q3’08 Q2’08 Q3’07 iPass On-Network Users 499,000 537,000 601,000 iPass Off-Network Users 628,000 585,000 443,000 Total iPassConnect Software Users 1,127,000 1,122,000 1,044,000 Broadband Users 311,000 323,000 252,000 Dial Users 188,000 214,000 349,000 Total iPass On-Network Users 499,000 537,000 601,000 Broadband Venues 105,000 104,000 81,000 Total Forbes Global 2000 Customers 439 435 408 Company Outlook The following statements are based on information available to iPass today, and iPass does not assume any duty to update these numbers at any time during the quarter or thereafter. These statements are forward looking, and actual results may differ materially. For the quarter ending December 31, 2008, iPass projects revenues of approximately $47 million to $50 million, fully diluted GAAP earnings (loss) per share of approximately ($0.02) to ($0.05) and fully diluted non-GAAP earnings per share of approximately $0.00 to $0.03. The difference between the projected fully diluted GAAP loss per share and the projected fully diluted non-GAAP earnings per share of approximately $0.05 is based on expected FAS 123R stock-based compensation of $1.5 million dollars, the expected amortization of intangibles of $1.1 million and an expected restructuring charge of between $400,000 and $600,000 relating to the change in Chief Executive Officers in the fourth quarter of 2008 which, when divided by an expected 62 million fully diluted shares outstanding, results in the $0.05 difference. Conference Call iPass will host a public conference call today to discuss this announcement at 5:00 p.m. Eastern Time (2:00 p.m. Pacific Time). The call will be webcast on iPass’ web site at http://investor.ipass.com, and a replay of the webcast will be available on iPass' web site until iPass reports its fourth quarter and full year 2008 financial results. A taped replay will also be available for two weeks following the date of the call. The dial-in numbers for the taped replay are 1-888-286-8010 (U.S. and Canada) and 1-617-801-6888 (international). The ID number for the replay call is Cautionary
